Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 8/31/2020, Applicant amended claims 1, 13-14, 17, 20, 23 and 28 and added new claims 30-45.  Therefore claim 1-8 and 10-45 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James W Proscia on 3/1/2021.
The application has been amended as follows: 
40-45). (Canceled.)

Allowable Subject Matter
Claims 1-8 and 10-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose,  “wherein the home station or the computing device executes a control application configured to present a first list of target individuals that are selectable for monitoring such that a user can select one or more individuals to monitor and a second list from which the user can choose at least one sensor associated with a selected target individual, the control application being .”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687